PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 14-1803
                   _____________

                JOE A. KANNIKAL,

                                    Appellant

                          v.

ATTORNEY GENERAL UNITED STATES OF AMERICA


    On Appeal from the United States District Court
       for the Western District of Pennsylvania
         (District Court No.: 3-12-cv-00220)
      District Judge: Honorable Kim R. Gibson


            Argued on November 18, 2014

           (Opinion filed: January 20, 2015)

 Before: RENDELL, JORDAN and NYGAARD, Circuit
                     Judges
Faye Riva Cohen, Esquire (Argued)
Law Office of Faye Riva Cohen, P.C.
2047 Locust Street
Philadelphia, PA 19103

                    Counsel for Appellant


Stuart F. Delery, Esquire
Assistant Attorney General
David J. Hickton, Esquire
United States Attorney
Marleigh D. Dover, Esquire
Stephanie R. Marcus, Esquire (Argued)
Civil Division, Room 7642
United States Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530

Rebecca R. Haywood, Esquire
Office of the United States Attorney
700 Grant Street
Suite 4000
Pittsburgh, PA 15219

                    Counsel for Appellee




                              2
                        OPINION


RENDELL, Circuit Judge:


                       I.   Introduction

        The District Court dismissed Joe Kannikal’s suit
against his former employer, the Federal Bureau of
Prisons, as untimely based on the six-year statute of
limitations set forth in 28 U.S.C. § 2401(a). The parties
initially framed their arguments assuming the applicability of
this limitation but, at our urging, have addressed whether this
limitation should apply. We conclude that the dismissal
cannot stand, as the six-year statute of limitations contained
in § 2401(a) does not apply to suits brought under Title VII,
and Kannikal’s suit was timely. The Government also makes
an additional argument in support of the dismissal, namely
that Kannikal waived the right to sue. We disagree.
Accordingly, we will vacate the District Court’s order and
remand for further proceedings in the District Court.1

1
 The District Court had jurisdiction pursuant to 28 U.S.C. §
1331. We have jurisdiction pursuant to 28 U.S.C. § 1291.




                              3
                       II.   Background

        The Bureau of Prisons terminated Kannikal on
September 3, 1999. On April 20, 2001, Kannikal filed a
formal complaint with the Equal Employment Opportunity
Commission (“EEOC”), but he did not receive an
administrative hearing until 2006. Kannikal’s case was then
held in abeyance because it was considered part of a pending
class action complaint. In 2007, the Department of Justice
informed Kannikal that his case would no longer be held in
abeyance and suggested that he contact the EEOC. Kannikal
asked the EEOC about his case status in 2008 and 2009, but
he never received a response, let alone a final decision. He
filed this civil action on March 28, 2012.

        The Government filed a motion to dismiss for lack of
subject matter jurisdiction, arguing that § 2401(a) barred this
action because over six years had passed since Kannikal’s
cause of action accrued. Section 2401(a) provides that “every
civil action commenced against the United States shall be
barred unless the complaint is filed within six years after the
right of action first accrues.” 28 U.S.C. § 2401(a). Under
Title VII, a claimant may file suit 180 days after filing the
initial charge. 42 U.S.C. § 2000e-16(c). The District Court
held that Kannikal’s cause of action accrued on October 17,
2001, i.e., 180 days after he filed his EEOC complaint, and
expired six years later based on § 2401(a). It ruled that it
would not apply the equitable tolling principles that Kannikal
sought because § 2401(a) represents a limited waiver of the
federal government’s sovereign immunity and courts cannot
expand that waiver. Therefore, it did not consider whether
equitable tolling would otherwise have been warranted on the
facts of this case.




                              4
        On appeal, we questioned the parties’ assumption that
a general six-year limit would apply, notwithstanding Title
VII’s specific scheme regarding the timing of civil actions,
and we asked the parties to provide supplemental briefing on
this issue.

       Kannikal argues that applying § 2401(a) would
undermine Title VII’s administrative process by forcing
claimants to abandon the administrative process when the six-
year deadline approaches. He also asserts that the more
specific statute, namely Title VII, should prevail over the
more general statute, i.e., § 2401(a). The Government argues
that Kannikal waived this issue by failing to raise it before the
District Court or in his opening brief. The Government also
urges that § 2401(a) should apply because its language
encompasses every civil action commenced against the
United States; this Court cannot expand the waiver of
sovereign immunity in § 2401(a); § 2401(a) and Title VII do
not conflict; and there must be an outer limit on how long a
claimant can engage in the administrative process before
losing his right to file suit.

              III.   Whether § 2401(a) Applies

       We first address our ability to have raised, sua sponte,
the issue of whether § 2401(a) applies to Title VII. The
Government argues that we need not address this argument
because Kannikal waived it. We disagree. “It is appropriate
for us to reach an issue that the district court did not if ‘the
issues provide purely legal questions, upon which an
appellate court exercises plenary review.’” N.J. Carpenters v.
Tishman Constr. Corp. of N.J., 760 F.3d 297, 305 (3d Cir.




                               5
2014) (quoting Hudson United Bank v. LiTenda Mortg.
Corp., 142 F.3d 151, 159 (3d Cir. 1998)). No court of
appeals has ever applied § 2401(a) to bar a civil action under
Title VII,2 and we will not refuse to address this issue on the
basis of waiver. “[I]t is within our discretion to consider an
issue that the parties did not raise below.” Freeman v.
Pittsburgh Glass Works, LLC, 709 F.3d 240, 249 (3d Cir.
2013); see also Singleton v. Wulff, 428 U.S. 106, 121 (1976)
(“The matter of what questions may be taken up and resolved
for the first time on appeal is one left primarily to the
discretion of the courts of appeals . . . .”). While it is true that
ordinarily an appellate court will not consider an issue that
was not raised below, that practice exists so that “parties may
have the opportunity to offer all the evidence they believe
relevant” and so that “litigants may not be surprised on appeal
by final decision there of issues upon which they have had no
opportunity to introduce evidence.” Hormel v. Helvering,
312 U.S. 552, 556 (1941). In this case, however, we address
an important issue regarding the interplay between two
statutory provisions, not a matter implicating the introduction
of evidence. Furthermore, we ordered two rounds of
supplemental briefing and discussed this issue extensively at
oral argument, thus giving the parties ample opportunity to
present their positions.

2
  With this Opinion, we align ourselves with the only other
appeals court to consider this issue, the Court of Appeals for
the D.C. Circuit, which recently held that “28 U.S.C.
§ 2401(a) does not apply to Title VII civil actions brought by
federal employees.” Howard v. Pritzker, Nos. 12-5370, 12-
5392, --- F.3d ---, 2015 WL 64565, at *1 (D.C. Cir. Jan. 6,
2015).




                                 6
        Our analysis must begin with the text of Title VII.
Title VII has a detailed, specific provision regarding the
limitation of actions, 42 U.S.C. § 2000e-16(c). It states:

      Within 90 days of receipt of notice of
      final action taken by a department,
      agency, or unit . . . or by the Equal
      Employment Opportunity Commission
      upon an appeal from a decision or order
      of such department, agency, or unit on a
      complaint of discrimination based on
      race, color, religion, sex or national
      origin . . . or after one hundred and
      eighty days from the filing of the initial
      charge with the department, agency, or
      unit or with the Equal Employment
      Opportunity Commission on appeal from
      a decision or order of such department,
      agency, or unit until such time as final
      action may be taken by a department,
      agency, or unit, an employee or applicant
      for employment, if aggrieved by the final
      disposition of his complaint, or by the
      failure to take final action on his
      complaint, may file a civil action . . . .

42 U.S.C. § 2000e-16(c). This scheme sets forth a specific
starting point—namely, that a claimant may file suit 180 days
after filing his initial charge. It also sets a specific outer
limit—namely, that a claimant has 90 days in which to file
suit after receiving a final agency decision. Here, there was
no final agency decision, so the 90-day period was never




                              7
activated. Thus, the real issue is whether there is a limit as to
how long a claimant can await the conclusion of the
administrative process before filing suit. The statute provides
no such limit. Section 2000e-16(c) specifically provides that
“after one hundred and eighty days from the filing of the
initial charge . . . until such time as final action may be
taken . . . , an employee . . . , if aggrieved . . . by the failure to
take final action on his complaint, may file a civil action.” 42
U.S.C. § 2000e-16(c) (emphasis added). It permits an
aggrieved party to file suit any time after 180 days have
passed until there is a final decision. The final decision then
triggers the 90-day outer limit.

       The specificity of Title VII’s limitations scheme
convinces us that § 2401(a) does not apply. “[I]t is a
commonplace of statutory construction that the specific
governs the general . . . .” Morales v. Trans World Airlines,
Inc., 504 U.S. 374, 384 (1992). “That is particularly true
where . . . ‘Congress has enacted a comprehensive scheme
and has deliberately targeted specific problems with specific
solutions.’” RadLAX Gateway Hotel, LLC v. Amalgamated
Bank, 132 S. Ct. 2065, 2071 (2012) (quoting Varity Corp. v.
Howe, 516 U.S. 489, 519 (1996) (Thomas, J., dissenting)).
The specific limitation period here is 90 days after the agency
issues a final decision.

       The Court of Appeals for the Eighth Circuit addressed
a similar situation in Bruno v. United States, wherein a party
seeking a tax refund argued that § 2401(a) defined the
relevant limitations period, rather than 26 U.S.C. § 6511, the
statute setting forth the timeliness requirements for a tax
refund suit. 547 F.2d 71, 73 (8th Cir. 1976). It held that
“§ 2401 does not apply to actions for tax refunds, which are




                                  8
governed by the more specific period of limitation set forth in
. . . the Internal Revenue Code.” Id. It emphasized that “the
general language of 28 U.S.C. § 2401 must yield to the more
specific terms of § 6511.” Id. at 74. Moreover, as we
previously held regarding Title VII, “[w]here . . . Congress
explicitly provides a limitations period in the text of the
statute, that period is definitive.” Burgh v. Borough Council
of Montrose, 251 F.3d 465, 472 (3d Cir. 2001). In Burgh, we
held that Pennsylvania’s statute of limitations was
inapplicable to Title VII suits because Title VII contains the
“congressional determination of the relevant and proper time
limitations . . . . The imposition of an additional limitations
period is inconsistent, and indeed in direct conflict, with the
plain language of the federal statute.” Id. Here, applying
§ 2401(a) would directly conflict with Title VII’s “until such
time” provision. See Howard v. Pritzker, Nos. 12-5370, 12-
5392, --- F.3d ---, 2015 WL 64565, at *6 (D.C. Cir. Jan. 6,
2015) (“[T]here is an irreconcilable conflict such that the
specific time limits, 42 U.S.C. § 2000e-16(c), trumps the
general limitations period, 28 U.S.C. § 2401(a) . . . .”).

        The Government argues that § 2401(a) represents a
limited waiver of the federal government’s sovereign
immunity that we may not expand. This argument lacks
merit. “[F]ederal courts do not have jurisdiction over suits
against the United States unless Congress, via a statute, . . .
waives the United States’ immunity to suit.” United States v.
Bein, 214 F.3d 408, 412 (3d Cir. 2000). “When waiver
legislation contains a statute of limitations, the limitations
provision constitutes a condition on the waiver of sovereign
immunity.” Block v. N.D. ex rel. Bd. of Univ. & Sch. Lands,
461 U.S. 273, 287 (1983). We are not expanding the
sovereign immunity waiver in § 2401(a) because Congress




                              9
chose to enact 42 U.S.C. § 2000e-16. In other words, the
statute that permits employment discrimination suits against
the federal government specifies the conditions under which
such suits are permissible. We are simply interpreting the
statute of limitations, namely § 2000e-16(c), that Congress
mandated in Title VII. That specific statute governs, and
§ 2401(a) is inapplicable.

        The Supreme Court has emphasized that Title VII
provides “an exclusive, pre-emptive administrative and
judicial scheme for the redress of federal employment
discrimination.” Brown v. Gen. Servs. Admin., 425 U.S. 820,
829 (1976) (emphasis added). In Brown, the Supreme Court
upheld the dismissal of a federal employee discrimination suit
that was filed after Title VII’s deadlines expired. It held that
Title VII was the exclusive remedy for federal employment
discrimination and rejected the petitioner’s argument that he
should be able to seek relief under the Civil Rights Act of
1866 and the Declaratory Judgment Act, in addition to Title
VII. It noted “[t]he balance, completeness, and structural
integrity” of the 1972 amendments that incorporated relief for
federal employees into Title VII, reasoning that those
amendments “provide[] for a careful blend of administrative
and judicial enforcement powers” and establish a “careful and
thorough remedial scheme.” Id. at 832-33. By virtue of the
comprehensive and distinctive nature of its remedial scheme,
Title VII itself clearly signals that it, and not § 2401(a),
should control. See also Howard, 2015 WL 64565, at *8
(“With Congress’s determination of the appropriate time
limits in which a federal employee ‘may file a civil action,’ it
would be, given the context, structure and purpose of Title
VII, fundamentally inconsistent with the statutory scheme to
impose an artificial six-year time limit.”).




                              10
        The legislative history of Title VII also demonstrates
that Congress did not intend to foreclose the administrative
process.        Indeed, Congress encouraged use of the
administrative process, while also providing an escape valve
from EEOC delays by permitting civil actions to be brought
after 180 days. The House Report for § 2000e-16 commented
on the difficult pressures presented by the EEOC’s
“burgeoning workload, accompanied by insufficient funds
and a shortage of staff” and explained that “the private right
of action . . . provides the aggrieved party a means by which
he may be able to escape from the administrative quagmire
which occasionally surrounds a case caught in an overloaded
administrative process.” H. R. Rep. No. 92-238, at 12 (1971).
Congress intended to give the aggrieved party a means by
which he may, not must, escape. While Congress envisioned
the civil action as an escape mechanism, there is nothing to
suggest that it would approve of pressuring claimants to resort
to the civil action and forego the administrative process.

       The House Report acknowledged that litigation,
whether in court or in the administrative process, is time-
consuming, and Congress expected that claimants would not
abandon the administrative process only to encounter equally
time consuming procedures in court:

       The complexity of many of the charges,
       and the time required to develop the
       cases, is well recognized by the
       committee. It is assumed that individual
       complainants, who are apprised of the
       need for the proper preparation of a
       complex complaint involving multiple
       issues   and      extensive    discovery




                              11
       procedures, would not cut short the
       administrative process merely to
       encounter the same kind of delays in a
       court proceeding. It would, however, be
       appropriate for the individual to institute
       a court action where the delay is
       occasioned        by       administrative
       inefficiencies.   The primary concern
       must be protection of the aggrieved
       person’s option to seek a prompt remedy
       in the best manner possible.

Id. at 13. The House Report thus reflects an awareness of the
potential delays in the administrative process, as well as an
assumption that complainants would allow the administrative
process to unfold. The “primary concern,” as noted, was the
protection of the complainant’s right to obtain relief “in the
best manner possible.” Id.

        The Senate Committee similarly explained that “the
committee believes that the aggrieved person should be given
an opportunity to escape the administrative process when he
feels his claim has not been given adequate attention” and
that “[t]he primary concern should be to protect the aggrieved
person’s option to seek a prompt remedy.” S. Rep. No. 92-
415, at 23-24 (1971). An analysis presented to the Senate
with the Conference Report emphasized that “as the
individual’s rights to redress are paramount under the
provisions of Title VII it is necessary that all avenues be left
open for quick and effective relief.” 118 Cong. Rec. 7168. It
would be incongruous, given Congress’ emphasis on
claimants’ rights and its statement that it is “necessary” to
leave “all avenues” open for relief, to hold that a complainant




                              12
is foreclosed if he is patient and awaits agency action that
takes longer than six years. Id.

       We cannot imagine that Congress intended to penalize
claimants for EEOC delays. Applying § 2401(a) would do
just that. If, after awaiting a final agency decision for 180
days plus six years, a claimant no can longer bring suit, then
he would be barred from relief. This case proves the point:
the problematic delays, whereby the EEOC did not respond to
Kannikal’s inquiries and did not provide a final decision,
occurred after six years had passed.3 Thus, we conclude that
applying § 2401(a) to Title VII actions is inconsistent with
Congress’ intent.

        The Supreme Court’s analysis of Title VII’s legislative
history further confirms our view. Congress prioritized
claimants’ rights by “afford[ing] an aggrieved person the
option of withdrawing his case from the EEOC if he was
dissatisfied with the rate at which his charge was being
processed.” Occidental Life Ins. Co. of Cal. v. E.E.O.C., 432
U.S. 355, 362 (1977).4 In Occidental, the EEOC sued a

3
   Kannikal provided several hypothetical examples of the
perversity of applying § 2401(a). For example, a claimant
may receive a favorable decision from an administrative
judge close to the six-year mark. If he waits to see whether
the agency will implement the favorable decision, then he
risks losing his right to seek recourse in court. If he goes to
court, however, then he must abandon the favorable decision.
4
  Occidental addressed a private-employer, not a federal-
employer, case; however, because both the statutes of
limitation that apply to private- and public-employers permit




                              13
private employer, who argued that the suit was untimely. The
employer urged that the EEOC was barred from bringing an
enforcement suit by not doing so within 180 days after the
employee filed the charge. Reading the relevant provision of
Title VII carefully, the Supreme Court affirmed the ruling of
the Court of Appeals for the Ninth Circuit that the 180-day
period set forth in the statute was not a limitation, but, rather,
was a time period after which the complainant could elect to
seek relief through a private enforcement action. It held that
the 180-days provision means that “[i]f a complainant is
dissatisfied with the progress the EEOC is making on his or
her charge of employment discrimination, he or she may elect
to circumvent the EEOC procedures and seek relief through a
private enforcement action in a district court.” Id. at 361.

       The Supreme Court concluded that “final and
conclusive confirmation of the meaning” of the 180-days
provision was in the analysis presented to the Senate with the
Conference Report stating that the private right of action “‘is
designed to make sure that the person aggrieved does not


claimants to file suit after 180 days, it is apposite. See 42
U.S.C. § 2000e-5(f)(1). The Government argues that our
holding is “particularly anomalous” because “Title VII
provisions governing private sector claims allow employees
only 90 days to file suit in district court after receiving notice
that the EEOC has decided not to pursue the administrative
charge.” (Gov’t 1st Supp. Br. 13.) This comparison is inapt.
Title VII limits both private and public employees to 90 days
to file suit after receiving notice of a decision. Here, we
consider whether § 2401(a) limits a public employee’s right
to file suit before a final decision issues.




                               14
have to endure lengthy delays . . . . It is hoped that recourse to
the private lawsuit will be the exception and not the rule, and
that the vast majority of complaints will be handled through
the . . . EEOC.’” Id. at 365-66 (quoting 118 Cong. Rec. 7168
(1972)). It explained that “Congressional concern over
delays . . . was resolved by providing complainants with the
continuing opportunity to withdraw their cases from the
EEOC and bring private suits.” Id. at 369 n.25 (emphasis
added). There is nothing to indicate that this “continuing
opportunity” has a cut-off point. Indeed, the concept of a
“continuing opportunity” supports the opposite conclusion,
i.e., that this opportunity continues until the EEOC issues a
final decision.5 While Congress provided the complainant a

5
  We note that Congress did not list the EEOC after the “until
such time” clause in § 2000e-16(c). After that clause, the
statute lists only “a department, agency, or unit,” which is
different from the 180-days clause, which refers to
“department, agency, or unit or . . . the EEOC.” In other
words, Title VII permits a claimant to file suit 180 days after
filing the initial charge with the department, agency, unit, or
EEOC, but the “until such time” clause refers only to final
action taken by the department, agency, or unit. The absence
of the EEOC in this list may create some ambiguity as to
whether Congress intended a different outcome for cases that
are lingering before the EEOC. But the legislative history is
pellucid: Congress prioritized claimants’ rights by enabling
them to escape administrative quagmires at the EEOC. “In
resolving ambiguity, we must allow ourselves some
recognition of the existence of sheer inadvertence in the
legislative process.” Cass v. United States, 417 U.S. 72, 83
(1974) (quoting Schmid v. United States, 436 F.2d 987, 992
(Ct. Cl. 1971) (Nichols, J., dissenting)). We conclude that the




                               15
way to avoid lengthy delays, it did not, on the other hand,
express any objection to a claimant’s decision to await agency
action.

        The Government presents three specific attacks that we
must address. First, the Government argues that § 2401(a)
does not preclude a claimant from seeking relief but, instead,
simply requires a claimant to choose between the
administrative and judicial forums when the case is
approaching six years in the administrative process.
However, in reality, the Government’s position would leave
no choice at all—a claimant running up against the six-year
limit would have to bring a civil action or be forever barred.
The Government has not identified any language in Title VII
or the legislative history indicating that Congress intended to
force such an election between the two forums, let alone to
force abandonment of the administrative process. Congress
“hoped that recourse to the private lawsuit will be the
exception and not the rule, and that the vast majority of
complaints will be handled through the . . . EEOC.” 118
Cong. Rec. 7168; see also Burgh, 251 F.3d at 473 (“[T]he
limitations scheme provided for in Title VII is consistent with
Congress’s intent that most complaints be resolved through
the EEOC rather than by private lawsuits.”). Applying
§ 2401(a) does not cohere with that aspiration because
claimants would be forced to abandon the administrative
process to preserve their judicial rights. And they would then
begin all over again developing the record with all its


“until such time” provision applies to complaints lingering in
the EEOC administrative process and the absence of EEOC
after “until such time” was inadvertent.




                              16
complexities.     See Howard, 2015 WL 64565, at *8
(Section 2401(a) does not apply to Title VII suits because
“for employees who wished to remain on the administrative
path, Congress set no outer time limit, choosing instead to
provide a ninety-day window following final agency action”
and because “[s]etting an outer time limit would reorder the
incentives that encourage administrative resolution.”).

       Thus, applying § 2401(a) is directly contrary to the
notion, in the Title VII context, that “the court must neither
undermine the EEOC’s capacity to investigate charges of
discrimination, nor undercut congressional policy of favoring
reliance by plaintiffs ‘on the administrative process of the
EEOC.’” Waddell v. Small Tube Prods., Inc., 799 F.2d 69, 77
(3d Cir. 1986) (citation omitted) (quoting Bernard v. Gulf Oil
Co., 596 F.2d 1249, 1257 (5th Cir. 1979)).6 Applying
§ 2401(a) would undermine the administrative process
because most claimants would abandon the EEOC process to
avoid § 2401(a)’s bar. Furthermore, administrative resources
would have been wasted during the period prior to
abandoning the administrative process. We therefore reject


6
  Waddell was a laches case. It noted that “plaintiffs have
some obligation to monitor the progress of their charge and
do not have the absolute right to await termination of EEOC
proceedings where it would appear to a reasonable person that
no administrative resolution will be forthcoming . . . .” 799
F.2d at 77. The issue here is simply whether § 2401(a)
applies, and we take no position on the length of EEOC
delays in terms of assessing the diligence element of the
laches analysis, which was the issue in Waddell.




                             17
the Government’s argument that § 2401(a) requires parties to
choose between the administrative and judicial forums.

         Second, the Government argues that § 2401(a) applies
here because it does not specifically exclude Title VII. The
statute provides that “[e]xcept as provided by chapter 71 of
title 41, every civil action commenced against the United
States shall be barred unless the complaint is filed within six
years . . . .” 28 U.S.C. § 2401(a). Section 2401(a) thus has
only one explicit exception, and that is “chapter 71 of title
41,” which refers to Contract Disputes Act cases. The
Government urges that the reference to a specific exception,
i.e., “chapter 71 of title 41,” means that no other exceptions
apply and that “every civil action” means exactly what it says.
The Government also notes that, although § 2401(a) predates
Title VII, Congress amended 2401(a) to add the Contract
Disputes Act exception in 1978, after Title VII was enacted,
and it did not add any explicit exception for Title VII. See
Contract Disputes Act of 1978, Pub. L. No. 95-563, § 14(b),
92 Stat. 2383, 2389 (“Section 2401(a) . . . is amended by
striking out ‘Every’ at the beginning and inserting in lieu
thereof ‘Except as provided by the Contract Disputes Act of
1978, every’.”).

       This argument lacks merit, however, because,
notwithstanding the “every civil action” language of Title
VII, § 2401(a) does not always apply. For example, it does
not apply to tax refund suits. Bruno, 547 F.2d at 74. Nor
does it apply to Quiet Title Act (“QTA”) suits. See 28 U.S.C.
§ 2409a(g) (“Any civil action under this section . . . shall be
barred unless it is commenced within twelve years of the date
upon which it accrued.”); United States v. Beggerly, 524 U.S.
38, 41-42 (1998) (“The QTA includes a 12-year statute of




                              18
limitations . . . .”). Therefore, other statutes of limitations
govern certain civil actions against the United States, even
though those statutes of limitations are not specifically
excepted in § 2401(a) itself. Title VII is just another example
of this.

        Section 2401(a) is meant to apply when other
limitations periods are lacking, which is certainly not the case
here. The Court of Appeals for the Tenth Circuit applied
§ 2401(a) to a case under the Administrative Procedure Act
(“APA”) because “[i]n the absence of a specific statutory
limitations period, a civil action against the United States
under the APA is subject to the six year limitations period
found in 28 U.S.C. § 2401(a).” Nagahi v. INS, 219 F.3d
1166, 1171 (10th Cir. 2000) (emphasis added); see also
United States v. Minor, 228 F.3d 352, 359 (4th Cir. 2000)
(describing § 2401(a) as “a catch-all provision; it establishes a
general limitations period for civil lawsuits against the United
States not otherwise covered by a more specific limitations
period.”); Shiny Rock Mining Corp. v. United States, 906 F.2d
1362, 1364 (9th Cir. 1990) (“Neither the Public Land Orders
nor the [APA] contain a specific statute of limitations; thus,
the general civil action statute of limitations, 28 U.S.C.
§ 2401(a), applies.”). In sum, courts apply § 2401(a) where
there is no separate limitations period in the statute; by
contrast, Title VII specifically provides that a claimant may
file suit after 180 days “until such time” as there is a final
decision. Section 2401(a)’s general limitation must yield to
Title VII’s specific regime.

      Third, the Government argues that there must be
“some outer limit” to the time period in which Kannikal can
come to federal court, that § 2401(a) is the applicable outer




                               19
limit, and that only shorter, but not longer, limitations periods
are permissible. It is true that some cases have referred to
§ 2401(a) as an outer limit. See, e.g., Price v. Bernanke, 470
F.3d 384, 388 (D.C. Cir. 2006) (“[Section] 2401(a) sets an
outside time limit . . . .”); Lavery v. Marsh, 918 F.2d 1022,
1026 (1st Cir. 1990) (“[Section] 2401(a) is a general statute of
limitations setting an outside time limit on suits against the
United States.”). However, it is not always the outer limit.
We need only reference the QTA to prove the point: it allows
a longer limitations period than § 2401(a) provides, i.e.,
twelve years instead of six. We agree that there must be an
outer limit for Title VII actions, but that limit is not contained
in § 2401(a). Rather, the limit is tied to the final agency
action.

        In Occidental, the Supreme Court specifically rejected
the notion that a time limitation not clearly set forth in Title
VII could apply to limit the EEOC’s right to file enforcement
suits on behalf of private claimants. The employer argued
that, if Title VII did not limit the time during which the
EEOC could bring enforcement suits, then the most
analogous state statute of limitations should apply. The
Supreme Court rejected this argument, noting that “Congress
did express concern for the need of time limitations in the fair
operation of [Title VII], but that concern was directed entirely
to the initial filing of a charge with the EEOC and prompt
notification thereafter to the alleged violator.” Occidental,
432 U.S. at 371. It emphasized that “[n]othing in [Title VII]
indicates that EEOC enforcement powers cease if the
complainant decides to leave the case in the hands of the
EEOC rather than to pursue a private action.” Id. at 361. The
absence of an outer limit defined in years is consistent with
Title VII’s overall scheme: “that the only statute of




                               20
limitations discussions in Congress were directed to the
period preceding the filing of an initial charge is wholly
consistent with [Title VII]’s overall enforcement structure”
because “[w]ithin this procedural framework, the benchmark,
for purposes of a statute of limitations, is not the last phase of
the multistage scheme, but the commencement of the
proceeding before the administrative body.” Id. at 372. Title
VII’s scheme emphasizes a claimant’s initial steps and
preserves the claimant’s options. It does not concern itself
with an outer limitation defined in years.

        The Government’s concern for an outer limit is all the
more perplexing when we consider that this limit is totally
within its control. Once the agency issues a final decision,
the limitation period is quite short, only 90 days. Any lengthy
delays are therefore attributable to the Government. It would
be unreasonable to hold that the Government’s own delays
can protect it from Title VII lawsuits. The Government also
asserts that § 2401(a) remedies the problem of claimants who
fail to participate in the administrative process or fail to
prosecute their claims. This, too, is unpersuasive. Other
remedies, such as laches or dismissal for failure to prosecute,
exist when a claimant fails to pursue his claims. We need not
penalize all claimants who suffer EEOC delays merely to
target those who have not been diligent.

        In sum, we hold that § 2401(a) does not apply to Title
VII actions. Section 2000e-16(c) allows a claimant to escape
the administrative process anytime “until such time” as there
is a final decision. Title VII has a specific, comprehensive
scheme, and specific schemes trump general statutes.
Congress intended that the Title VII scheme would be
preemptive. The absence of outer limits on the administrative




                               21
process is consistent with that scheme, particularly because
Congress intended to prioritize claimants’ rights, despite
EEOC delays, by providing an escape hatch. Moreover,
§ 2401(a) does not apply to “every civil action,” particularly
when there is a specific structure of deadlines. And, finally,
applying § 2401(a) would undermine the administrative
process, which Congress intended to be the primary
mechanism for addressing discrimination complaints.7

              IV.   The LCSA Does Not Apply

       The Government also argues that Kannikal’s signing
of a Last Chance Settlement Agreement (“LCSA”) bars this
action because the Bureau of Prisons agreed to postpone his
termination and provide him improvement opportunities in
exchange for his waiver of his appeal rights.8 We disagree
with the Government’s interpretation of the LCSA.

       The LCSA provides that Kannikal “agrees . . . to waive
any and all appeal and grievance rights, relating to the
underlying charges proposed in this matter on February 2,
1999, including, but not limited to, the Merit Systems
Protection Board, Equal Employment Opportunity

7
  Because we hold that § 2401(a) does not apply, we do not
address whether § 2401(a) is subject to equitable tolling,
which is the primary issue that the parties raised on appeal.
8
 The District Court did not address this argument because it
held that it lacked subject matter jurisdiction under § 2401(a).
We consider it here because § 2401(a) does not apply, the
parties briefed the issue, and the LCSA is in the record.




                              22
Commission . . . for a period ending June 2, 2000.” (J.A. 22.)
The LCSA’s plain language shows that Kannikal’s waiver
applied only until June 2, 2000. He filed his complaint with
the EEOC on April 20, 2001, and, thus, the LCSA does not
apply.

        At oral argument, the Government argued that the June
2, 2000 date meant that Kannikal could never appeal
discriminatory behavior relating to the termination in this
case, but he could challenge future discriminatory behavior
occurring after June 2, 2000. In other words, the Government
argued that the June 2, 2000 date was intended to show that
Kannikal was not waiving his rights to challenge future
discrimination, but was permanently waiving his rights to
appeal the proposed termination. This argument contradicts
the LCSA’s plain language, which states that Kannikal
“agrees . . . to waive any and all appeal and grievance rights,
relating to the underlying charges . . . for a period ending
June 2, 2000.” (J.A. 22 (emphasis added).) The LCSA
specifically states that the June 2, 2000 date applies to appeals
“relating to the underlying charges,” not to future
discriminatory behavior. The Government’s interpretation
contradicts the LCSA’s plain and clear language, and that
language is dispositive. See Fletcher-Harlee Corp. v. Pote
Concrete Contractors, Inc., 482 F.3d 247, 249 (3d Cir. 2007)
(“[W]e interpret documents in accord with their plain
language.”).

       The Government also argues that res judicata bars
Kannikal from pursuing this appeal. On September 30, 1999,
Kannikal appealed his termination to the Merit Systems
Protection Board (“MSPB”). He appealed to the MSPB
before June 2, 2000, i.e., during the time period in which the




                               23
LCSA prohibited him from appealing. The MSPB held that
the LCSA barred his appeal. The Court of Appeals for the
Federal Circuit upheld this decision, holding that “this court
detects no error in the Board’s conclusion that it lacked
jurisdiction.” Kannikal v. Dep’t of Justice, 25 F. App’x 874,
877 (Fed. Cir. 2001). Res judicata does not bar Kannikal
from pursuing the instant action because he filed his EEOC
appeal after the LCSA waiver expired and because the MSPB
only addressed the LCSA, not the merits of Kannikal’s
termination claim.9

      In short, the LCSA does not apply after June 2, 2000.
Kannikal filed his EEOC charge on April 20, 2001. Neither
the LCSA nor the Federal Circuit decision bars this suit.

                       V.   Conclusion

       Section 2401(a) does not apply to Title VII actions.
Kannikal was terminated in 1999 and has sought relief for
over a decade. While we offer no opinion regarding the
merits of his case, we do conclude that § 2401(a) and the
LCSA do not preclude this suit. We will vacate the District
Court’s judgment and remand for further proceedings
consistent with this Opinion.




9
  Appellee also argues that Kannikal is collaterally estopped
from challenging the LCSA’s validity. We need not reach
that issue because the LCSA does not apply, and so its
validity is irrelevant.




                             24